DETAILED ACTION
This action is in response to an amendment filed on August 4, 2022 for the application of Fujita for a “Determination method and computer-readable storage medium storing determination program” filed on April 1, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-12 are pending in the application. 
Claims 1-12 have been amended. 
Claims 1-12 are rejected under 35 USC § 103.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests changing the title to “Estimating a service quality value based on resource usage and service usage”.
Claim Objections
In view of the applicant’s amendments, the previous objections to claims 2-6 and 8-12 have been withdrawn.
Claim Rejections - 35 USC § 112
In view of the applicant’s amendments, the previous rejection of claims 2-4 and 8-10 has been withdrawn. 
Claim Rejections - 35 USC § 101
In view of the applicant’s amendments, the previous rejection of claims 1-6 has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. PGPUB 20120303413) in view of Hamaguchi (U.S. PGPUB 20120106379)

As per claims 1 and 7, Wang discloses a determination method/storage medium executed by a computer ([0032]), the method comprising:
acquiring, by a processor of the computer, for a given service, a first resource usage ([0026], network resource consumption) and a first service usage ([0028], “service usage”), from among an operation data set stored in a storage unit of the computer ([0012], “The network information of these usage records is also captured in a limited fashion, such as the switch at the central office serving the caller and the switch at the central office serving the recipient. But such information is generally saved only for the purpose of defending billing or pinpointing customer complaints about QoS.”),
 the first resource usage being a resource usage indicating an amount of usage in a resource layer measured at a first time point that is a time point when the given service is performed ([0030], “This statistical model takes as inputs the historical network performance data and historical network resource consumption data.”), the first service usage being a service usage indicating an amount of usage in a service layer measured at the time point ([0020]-[0021]);
obtaining, by a processor of the computer, for the given service, a second resource usage by inputting the acquired first resource usage to a first model (Fig. 1), the second resource usage being an estimation amount of the resource usage ([0031], “First the correlation model (from FIG. 2) is applied to the future network consumption forecast (from FIG. 1). The result is the initial estimate of the future network KPI values.”) that indicates an amount of usage in the resource layer to be used at a second time point that is any time point after the first time point ([0008], “future network consumption forecast based on current network resource consumption data”), the first model being a model configured to output the second resource usage in response to the inputting of the first resource usage ([0025], “The usage model characterizes the average behavior of usage of network services by different types of subscribers with respect to various applications and handset types. Historical CDR/IPDR data is used to derive such usage behaviors. Market factors and the subscriber usage model together can predict the future usage of network services.”) and ([0030], “This statistical model takes as inputs the historical network performance data and historical network resource consumption data.”); 
obtaining, by the processor of the computer, for the given service, a second service usage by inputting the acquired first service usage to a second model (Fig. 1), the second service usage being an estimation amount of the service usage ([0031], “First the correlation model (from FIG. 2) is applied to the future network consumption forecast (from FIG. 1). The result is the initial estimate of the future network KPI values.”) that indicates an amount of usage in the service layer to be used at the second time point ([0008], “predicted future service usage data based at least in part on subscriber device type, and current service usage data”), the second model being a model configured to output the second service usage in response to the inputting of the first service usage ([0025], “The usage model characterizes the average behavior of usage of network services by different types of subscribers with respect to various applications and handset types. Historical CDR/IPDR data is used to derive such usage behaviors. Market factors and the subscriber usage model together can predict the future usage of network services.”) and ([0030], “This statistical model takes as inputs the historical network performance data and historical network resource consumption data.”);
obtaining, by the processor of the computer, by inputting a set of the second resource usage and the second service usage to a third model, an estimation value of a quality value of the given service to be performed at the second time point (Fig. 3), the third model being a model configured to output the estimation value of the quality value in response to the inputting of the set of the second resource usage and the second service usage ([0031], “FIG. 3 depicts an exemplary method for calculating the final KPI forecasted values from the outcomes of the previous steps. First the correlation model (from FIG. 2) is applied to the future network consumption forecast (from FIG. 1). The result is the initial estimate of the future network KPI values. Then these initial estimated values are further refined by applying the correction factor (from FIG. 2) to arrive at the final forecasted KPI values.”);
Wang fails to explicitly disclose outputting an alarm.
Hamaguchi of analogous art teaches:
obtaining, by the processor of the computer, a determination result by determining whether the estimation value of the quality value of the given service is less than a threshold ([0103], “Next, in the threshold value determining substep SS62, it is determined on the basis of the supplied service quality information 44 whether or not the quality of service is lower than the predetermined control modification reference value.”); and
in response to the determination result indicating that the estimation value of the quality value of the given service is less than the threshold ([0103]), outputting an alarm related to the given service ([0104], “In the anomaly detecting process, when the quality of service is lower than the reference value, an anomaly is determined to occur in the monitored network 12. On the basis of this determination, the determiner 32 outputs anomaly information 68 representing the occurrence of an anomaly to the candidate information generator 72 of the control selector”).
All of the claimed elements were known in Wang and Hamaguchi and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their methods. One would be motivated to make this combination for the purpose of providing an improvement to the quality of service (Hamaguchi, [0018]).

As per claims 2 and 8, Wang discloses generating the third model based on the quality value of the given service measured at any past time point ([0008]); wherein the obtaining of the estimation value of the quality value of the given service includes obtaining the estimation value of the quality value of the given service by inputting a set of the second resource usage and the second service usage to the generated third model ([0031], “FIG. 3 depicts an exemplary method for calculating the final KPI forecasted values from the outcomes of the previous steps. First the correlation model (from FIG. 2) is applied to the future network consumption forecast (from FIG. 1). The result is the initial estimate of the future network KPI values. Then these initial estimated values are further refined by applying the correction factor (from FIG. 2) to arrive at the final forecasted KPI values.”). 

As per claims 3 and 9, Wang discloses the obtaining of the estimation value of the quality value of the given service includes acquiring the estimation value of the quality value of the given service associated with the amount of usage in the resource layer ([0031], “FIG. 3 depicts an exemplary method for calculating the final KPI forecasted values from the outcomes of the previous steps. First the correlation model (from FIG. 2) is applied to the future network consumption forecast (from FIG. 1). The result is the initial estimate of the future network KPI values. Then these initial estimated values are further refined by applying the correction factor (from FIG. 2) to arrive at the final forecasted KPI values.”) approximated to the second resource usage and the amount of usage in the service layer approximated to the second service usage at any past time point ([0008] and [0030]).

As per claims 4 and 10, Wang discloses acquiring a plurality of first resource usages by performing the acquiring of the first resource usage at a plurality of time points ([0021], “Collected KPI data accumulated over time is collectively referred as historical network performance data.”); acquiring a plurality of first service usages by performing the acquiring of the first service usage at the plurality of time points ([0021] and [0030]);
generating the first model based on the plurality of first resource usages acquired at the plurality of time points ([0030]-[0031], “First the correlation model (from FIG. 2) is applied to the future network consumption forecast (from FIG. 1). The result is the initial estimate of the future network KPI values.”); and generating the second model based on the plurality of first service usages acquired at the plurality of time points (Figs. 2-3).
 
As per claims 5 and 11, Hamaguchi discloses the determining includes outputting the alarm related to the given service ([0104], “In the anomaly detecting process, when the quality of service is lower than the reference value, an anomaly is determined to occur in the monitored network 12. On the basis of this determination, the determiner 32 outputs anomaly information 68 representing the occurrence of an anomaly to the candidate information generator 72 of the control selector”) when the estimation value of the quality value of the given service is less than a threshold value ([0103]).

As per claims 6 and 12, Hamaguchi discloses the alarm includes information indicating a cause of a decrease in quality value of the given service ([0102]-[0106]) and (Figs. 9-11).
Response to Arguments
Applicant's arguments filed on August 4, 2022 have been fully considered but they are not persuasive.
As per claims 1 and 7 applicant argues that Wang in view of Hamaguchi fails to teach the claimed limitation of: 
“obtaining, by the processor of the computer, for the given service, a second resource usage by inputting the acquired first resource usage to a first model, the second resource usage being an estimation amount of the resource usage that indicates an amount of usage in the resource layer to be used at a second time point that is any time point after the first time point, the first model being a model configured to output the second resource usage in response to the inputting of the first resource usage; 
obtaining, by the processor of the computer, for the given service, a second service usage by inputting the acquired first service usage to a second model, the second service usage being an estimation amount of the service usage that indicates an amount of usage in the service layer to be used at the second time point, the second model being a model configured to output the second service usage in response to the inputting of the first service usage; and 
obtaining, by the processor of the computer, by inputting a set of the second resource usage and the second service usage to a third model, an estimation value of a quality value of the given service to be performed at the second time point, the third model being a model configured to output the estimation value of the quality value in response to the inputting of the set of the second resource usage and the second service usage” 
The Examiner respectfully disagrees and would like to point out to applicant’s specification (see paragraph [0005]), which discloses:
 “identifying the resource usage in future by using a first model and the resource usage, the first model outputting a usage amount of a resource at any time point in future; identifying the resource usage in future by using a second model and the service usage, the second model outputting a use amount of a service at any time point in future;” 
and paragraph [0134], which discloses:
“The third model is a model that outputs a quality value of a service corresponding to an input usage amount of resource and an input use amount of service.”
Note paragraph [0027], wherein Wang discloses “A statistical correlation model is developed between network KPI values and network resource consumptions using historical performance data. Then the future network KPI values can be computed from the future network resource consumptions.”
Wang discloses using models to calculate future resource and service usages ([0020], [0025], and [0027]). 
Note paragraph [0031], wherein Wang discloses “FIG. 3 depicts an exemplary method for calculating the final KPI forecasted values from the outcomes of the previous steps. First the correlation model (from FIG. 2) is applied to the future network consumption forecast (from FIG. 1). The result is the initial estimate of the future network KPI values. Then these initial estimated values are further refined by applying the correction factor (from FIG. 2) to arrive at the final forecasted KPI values.”
In light of the applicant's specification regarding using first and second models to identify the resource usage and the service usage in future and using a third model that takes the future resource and service usage to output a quality value, using models to calculate the future network consumption and using the calculated future network consumption values to arrive at the final forecasted KPI values as disclosed by Wang reads on the above limitations as recited in claims 1 and 7.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113